EXHIBIT 4.1 Citicorp Mortgage Securities, Inc. Depositor CitiMortgage, Inc. Servicer and Master Servicer U.S. Bank National Association Trustee Citibank, N.A. Paying Agent, Certificate Registrar and Authenticating Agent Pooling and Servicing Agreement Citicorp Mortgage Securities Trust, Series 2007-6 REMIC Pass-Through Certificates July 1, 2007 Contents Parties 9 Background 9 Agreement 9 Series Terms 9 12The series 9 12.1Establishment 9 12.2General terms for classes 10 12.3Target rate 12 12.4Ratio-stripped IO and PO classes 12 12.5Loss limits 12 12.6Denominations 12 12.7The mortgage loans 12 12.8Right to repurchase 12 12.9Book-entry and definitive certificates 13 12.10Voting interests 13 12.11Cash deposit 13 13Principal balances 13 13.1Class balances 13 13.2Certificate balances 13 14Allocations 13 14.1Interest allocations 13 14.2Principal allocations 14 14.3Unscheduled principal 14 14.4Maintenance of subordination 15 15Allocations among the senior classes 16 15.1Order of allocation among senior target-rate classes 16 15.2NAS classes 17 15.3PAC classes 17 15.4TAC classes 17 16Distributions 17 16.1Types of distributions 17 16.2Accrual and accrual directed classes 17 16.3Distribution priorities 17 16.4Distributions to certificate holders 18 16.5Final distribution on the residual certificates 18 16.6Wire transfer eligibility 19 17Adjustments to class balances 19 18Loss recoveries 20 19Additional structuring features 21 20LIBOR classes 21 21Composite and component classes 22 22Multiple-pool series 22 22.1Adjustment of subordinated component class principal balances 22 22.2Maintenance of subordination 24 22.3Distribution shortfalls 24 22.4Undersubordination 25 22.5Undercollateralization 25 22.6Non-subordinated interest shortfalls 27 23Super senior and super senior support classes 27 24Retail classes 27 25Insured classes 27 26Advance account 27 27REMIC provisions 27 27.1Constituent
